Title: To Thomas Jefferson from Albert Gallatin, 20 August 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
              Dear Sir
            
            New York 20th August 1803
          
          Since writing my last, I have received the enclosed: although I presume that application supported by proper recommendations has been made to you, I send Mr Granger’s letter which was not personally delivered on account of sickness in his family. 
          Great apprehension is entertained at Philadelphia that John Leib the lawyer should be appointed Clay’s successor as one of the board of commissioners of bankruptcy. He is represented as destitute of talents & integrity: that I cannot tell; but certainly he is not respectable. As Dallas, Serjeant, & Dickerson are lawyers, I think that a man in the mercantile line should be appointed: none has been mentioned to me; and first rate merchants we have not. If there is no previous promise, I wish the appointment might be delayed till the time of our meeting. 
          There is nothing new here; the fever still encreases although more than one half of the inhabitants have left the city.   I am told that E. Livingston is much irritated, & that he has given notice to the Governor that whenever the epidemic had subsided, he would resign the mayoralty. 
          With respect & attachment Your obedt. Servt.
          
            
              Albert Gallatin
            
          
          
            A. Bishop has just left me; he has a very sedate appearance, which from what I had heard of his character I did not expect: before he mentioned his name I mistook him for a clergyman.
          
        